Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant Representative's submission filed on 11/19/2021 has been entered.

3. 	Claims 1-3, 5, 7-9, 11, 13, 15-17, and 19 have been amended. Claim 20 have been canceled. New claim 21 added. Claims 1-19, and 21 are pending in this office action. This action is responsive to Appellant’s application filed 11/19/2021.

4.	Appellant’s arguments filed 11/19/2021 have been full considered but are not persuasive.
Applicant traverses the 101 rejection because the claims are not directed to an abstract idea. The amended claims are directed to an improvement in the technology itself by defining a new technique to hide identity while utilizes large databases. Embodiments of the invention improve manners by which a user engages with a computer to defining a set of filter constraints as a filter function for clustering users, a filter function preventing leaks of data from a private domain is a practical application beyond mere data management. Examiner respectfully disagrees.
Appellant alleges that claimed invention provides several improvements in computer technology. The Application amended claim limitation “defining a set of filter constraints as a filter function for clustering private records of data of a private domain into a group including a 
The provisional application does not disclose a sufficiently detailed algorithm to achieve "performing data mining within the subset of the public records of data to match the first user of the private domain to a record in the public records in the large public domain." Consequently, the rejection to claims 1-20 under 35 U.S.C. 101 is maintained.

Appellant traverses the 103 rejection. 
Appellant argued that the concept of Jehuda is fundamentally different than the claimed invention which starts with a small set of data (i.e., a group) and then runs the data against a very large public domain. The difference with Jehuda is that the sphere in Jehuda would correspond to the private user data and not a large public domain (e.g., Jehuda specifically states that the sphere is restricted in size) as recited in independent claims 1-3. The specification provides a definition for the large public domain. Therefore, under a broadest reasonable interpretation, the sphere of Jehuda that is restricted in size does not read on the 
Amended claim limitation in claims 1-3, 5, 7-9, 11, 13, 15-17, and 19, all “public domain” phrase/term are amended to a “large public domain” phrase/term in all independent and dependent claims. Appellant disclosed “claims have been amended to more particularly define the invention, Support for the amendments herein can be found in at least paragraph [0026]. No new matter has been added (see Amendment page 7).
Instant Specification paragraph [0026] disclosed “Using representative variables to illustrate the problem facing the private domain owner attempting to retrieve the public domain data using private data of the potential. employees, the private user data is a set S.sub.E with N elements [E.sub.1 . . . E.sub.N] in which an element E.sub.i has a set of K attributes a.sub.i.sup.1 through a.sub.i.sup.K. Each attribute a.sub.i.sup.1 through a.sub.i.sup.K represents a specific attribute about a user such as what school they attended, age, social security number, preferences, etc. The public domain data set is represented as S.sub.P with M elements [P.sub.1 . . . P.sub.M] where M is much larger than N (e.g., M>>N) in which an Element P.sub.h in the public domain data has a set of J attributes b.sub.h.sup.1 through b.sub.h.sup.J. Of course, some of the elements in the public domain data set overlap with the elements of the private data set but the number of elements of the public domain data set is typically much larger than the number of attributes in the private data set that overlap (e.g., in common).”
Although Instant Specification paragraph [0026] mentioned “where M is much larger than N” and “the public domain data set is typically much larger than the number of attributes in the private data set that overlap”. The Specification language does not enough to support or provides a definition for the “large public domain”. 
The 35 U.S.C. 112 second paragraph rejection as being indefinite for failing to particularly point out and distinctly claim the subject matter include:

(2) Nowhere defined “M”, “N”, and “large public domain” in the original Specification, Drawing or Claims. Therefore, the claim limitation “large public domain” does not support by original Specification, Drawings or Claims.
(3) For characters or elements of “M” and “N”, the claim language should define the type of “M” and “N”, then can relatively compare how large between a public domain and a private domain?
In response to Applicant Representative's argument (e.g., private user data and not a large public domain) that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a large public domain) are not recited in the rejected claim(s), original Specification or Drawing(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Examiner has given the phrase “large public domain” its broadest reasonable interpretation.  
“Large” definition – in adjective, adverb, or noun: considerable or relatively great size, extent, or capacity.
The Examiner has clearly shown in the preceding office action that Jehuda discloses large public domain. Since it appears that each and every element of the Applicant's claimed invention are either disclosed or suggested by the prior art of record, the rejections given in the preceding office action are sustained.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112: 

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art 

5. 	Claims 1-19, and 21 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. The claimed invention recites a "large public domain." The "large public domain" is not defined or described in the specification.
	New claim 21, the claimed invention recites “creating a data file including the matched first user of the private domain to the public records of the first user of the private domain; and leveraging the data file” is not defined or described in the specification.
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 1-19, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "large public domain" in claims 1-3, 5, 7-9, 11, 13, 15-17, and 19 is a relative term which renders the claim indefinite. The term "large public domain" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In addition, it is not clear what “large public domain” is referring to. The instant specification merely states ““where M is much larger than N” and “the public domain data set is typically much larger than the number of attributes in the private data set that overlap.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

7.	Claims 1-19, and 21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,394,912.
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.
The following table shows the amended claim 1 in Instant Application that are rejected by corresponding claim(s) in US Patent  No. 10,394,912.
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.
After analyzing the language of the claims, it is clear that claims 1-19, and 21 are merely an obvious variation of claims 1-20 of US Patent No. 10,394,912. Therefore, these two sets of claims are not patentably distinct.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8. 	Claims 1-19, and 21 are rejected under 35 U.S.C. 101, because the claimed invention is directed to non-statutory subject matter.
   Claims 1-19, and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 1-20 are directed to the abstract idea of defining, selecting, creating, and captures the subset of the users' public records as explained in detail based on USPTO October 2019 Revised Patent Subject Matter Eligibility Guidance (Thereafter, “2019 PEG”). 
Regarding the claimed limitation “selecting a subset of users' public records of data from a filtered set of data via the filter function from a public domain that is common with the users' private records of data; and creating a data file including the matched user of the private domain to the public records of the user of the private domain, wherein the set of the filter constraints comprises a function that captures the subset of the users' public records of data who are of interest to the private domain, and only performs data mining with that set of information from the public domain” in claims 1-3. 
As is evident from Instant Specification “software as a Service (SaaS): the capability provided to the consumer is to use the provider's applications running on a cloud infrastructure. The applications are accessible from various client circuits through a thin client interface such as a web browser. The consumer does not manage or control the underlying cloud infrastructure including network, servers, operating systems, storage, or even individual application capabilities, with the possible exception of limited user-specific application configuration settings” as (paragraphs 0051-0053), the claimed selecting a subset of records of data from a filtered set of data via the filter function, such as “matched user of the private domain to the public records of the user of the private domain” to establish policies. This limitation falls into the “mental process” group of abstract ideas, because the recited “mental process” is simple enough that it can be practically performed in the human mind, e.g., scientists and engineers have been solving the equation or variables limitation in their minds since it was first proposed. Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation (Step 2A Prong One, comparison is an observation or evaluation based on the obtained information and information stored in the database, gathering and determining steps fall into the “mental process” grouping of abstract ideals). See also Appendix 1 to the October 2019 Revised Patent Subject Matter Eligibility Guidance Update, Examples 45 and 46).
The claim recites the additional element of the policies being configured to repeatedly provide functionality for which the cloud computing environment mapping and navigation, software development and lifecycle management, virtual classroom education delivery, data analytics processing,  transaction processing, and, more particularly relative to data mining system (Instant Specification paragraph 0074) that is necessary for use of the recited judicial exception and is recited at a high level of generality. Limitation in the claim is thus insignificant extra-solution activity. 
The established policy is also an additional element which is configured to carry out limitations, i.e., it is the tool that is used to captures the subset of the users' records and perform mental process. But the established policy is recited so generically (no details whatsoever are provided other than that it is a “policy”) that it represents no more than mere instructions to apply the judicial exceptions on a computer 
Capture (gathering or collecting of records) that is necessary for use of the recited judicial exception (the obtained information is used in the abstract mental process of determining and analyzing) is recited at a high level of generality. The private domain to the public records of the user by established policies is thus insignificant extra-solution activity. Limitation, which is carried out by the match action, is also an additional element, i.e., processor performs the 
Even when viewed in combination, the additional elements in these claims do no more than automate the mental processes that the data set used to perform (e.g., the mental identifying and evaluation of the data format and location), using the computer components as a tool. Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application. (Step 2A Prong Two, defining, selecting and creating steps fall within Grouping of “mental process”). See also Appendix 1 to the October 2019 Revised Patent Subject Matter Eligibility Guidance Update, Examples 45 and 46).
Besides the abstract ideas, the claim recites the additional element of the established policies being configured to repeatedly software development and lifecycle management in limitation. An evaluation of whether limitation is insignificant extra-solution activity is then performed. Note that because the Step 2A Prong Two analysis excludes consideration of whether a limitation is well-understood, routine, conventional activity (2019 PEG Section III (A)(2), 84 Fed. Reg. at 55), this evaluation does not take into account whether or not limitation is well-known. See October 2019 Update at Section III.D. When so evaluated, this additional element represents mere data capture (obtaining the match data) that is necessary for use of the recited judicial exception and is recited at a high level of generality. Limitation in the claim is thus insignificant extra-solution activity. 
  The claims recite the additional limitations in the system claim (e.g., claim 2) wherein the set of the filter constraints comprises a function that captures the subset of the users' public records of data who are of interest to the private domain, and only performs data mining with that set of information from the public domain. The “processor” as claimed are recited at a high level of generality and are recited for performing the generic functions routinely used in computer applications, such as select (determining collected data), match (identify, analysis), 
 Claims 1-3 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Claim 4 recites “wherein the defining defines the filter function as a ratio of the users' public records of data to the users' private records of data being less than 1.05.”
Claim 5 recites “wherein the defining defines the filter function as a ratio of the users' public records of data to the users' private records of data being based on a network limitation between the private domain and the public domain.”
Claim 6 recites “wherein the defining defines the filter function by having obtaining a number of the users' public records less a predetermined threshold size of obtained data divided by a data size of each of the users' public records.”
Claim 7 recites “wherein the defining further negotiates the filter function with the public domain as a size of the users' public records being less than a threshold value.”
Claim 8 recites “wherein the set of data from the public domain includes a greater number of users' records than a number of users' private records of data clustered in the private domain.”
Claim 9 recites “wherein an identity of the users corresponding to the users' private records of data of the private domain is unobtainable by the public domain.”
Claim 10 recites “wherein the defining further negotiates the filter function using an 
Claim 11 recites “facilitating a transfer of data between the private domain and the public domain without exchanging the data of the private domain with the public domain.”
Claim 12 recites “wherein the group including a plurality of users and private data is selected based on a single user of which privacy is to be protected.”
Claim 21 recites “creating a data file including the matched first user of the private domain to the public records of the first user of the private domain; and leveraging the data file.”
Claims 4-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Hence, the claims 1-19, and 21 are rejected under 35 U.S.C. 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
s 1-3, 11, 19, and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jehuda (US Patent Publication No. 2012/0284259 A1, hereinafter “Jehuda”) in view of Herz et al. (US Patent Application No. 2009/0254971 A1, hereinafter “Herz”).
As to Claim 1, Jehuda teaches the claimed limitations:
“A data mining method, comprising:” as a method for data access, including defining an ontology pertaining to a given sphere of knowledge. A computer receives a search query generated using the ontology and provides to a user of the computer at least one document in response to the query (paragraph 0005).
 	“defining a set of filter constraints as a filter function for clustering private records of data of a private domain into a group including a first user and a second user and corresponding private data” as sphere is a knowledge domain, and particularly a domain that is sufficiently small so that semantic technologies can be highly effective in the process of acquiring knowledge assets within the sphere. Each sphere has a well-defined community of members with access rights to these assets, as well as an evolving set of member-qualified private and public resources available to each sphere. Each member has an identity or nickname as well as a degree of expertise within that sphere, which impacts the qualification process. Each sphere may also have different asset usage and sharing policies, e.g., private sources might be available only to members with a premium subscription and members may or may not share private sources and their specific queries (paragraph 0031). Spherical search: search using spheres to extend the search to the sphere-discovered deep Web, constrain the results to well-defined degrees of qualification and automatically expand keywords to synonyms and instances of the specified keyword. Mashups: The results of query with constraints. Mashups can also be categorized to belong to specific member categories (paragraphs 0032-0033, 0055). Combine expert knowhow in data mining and aggregation with collective frameworks for mass-cultivation of shared information by communities of ordinary users, by means of a comprehensive and coherent framework. The result is a personalized needs-centric Web experience that synergizes 
 “obtaining a subset of public records of data in a large public domain corresponding to the first user and the second user by applying the filter function to the large public records of data” as embodiments combine expert knowhow in data mining and aggregation with collective frameworks for mass-cultivation of shared information by communities of ordinary users (e.g., first users), by means of a comprehensive and coherent framework. The result (obtained from query) is a personalized needs-centric Web experience that synergizes user activities via independent spheres of shared knowledge (paragraph 0041). The semantic query may be created by the user using a dashboard. The user selects a mashup template from a set of mashup templates associated with the user and sphere. A set of persistent mashups is termed a dashboard and is loaded from user data store. The user instantiates the mashup template by providing search parameters and constraints using user interface or user-specific values stored in user data store from a previous use of the mashup (paragraphs 0064, 0071-0072, 0076-0079, 0114; see also figure 5). Unregistered services (e.g., first users) are services that can be used to provide sources of data without user identification. Registered services are services that can be used to provide sources of data to an identified and authenticated user (e.g., second users). Examples of such services include subscription-based services providing news or data. The user may select all of the services or any subset for use in satisfying a semantic query. Use of a 
Jehuda does not explicitly teach the claimed limitation “performing data mining within the subset of the public records of data to match the first user of the private domain to a record in the public records in the public domain”.
 	Herz teaches various types of queries can be executed on the server, ranging from traditional SQL style queries to collaborative-filtering style queries. The inventions of SDI is not predicated on the type of queries supported, describing instead a general system to execute those queries within a secure data-controlled environment. We leave the algorithms that implements the semantics of a query undefined, but define the interface between that algorithm and the data in the database, which is protected with price rules. A query can perform a considerable amount of computation on records in the database before any information is provided in response to a query. We allow general purpose programs to run on the server, that might for example perform collaborative filtering or other data mining techniques before returning aggregate information, for example a new model of the profiles of users of a particular interest to a vendor. However, the total charge for a complete query session is computed as the sum payment charged by all record pointers that are used in computing the final response (paragraphs 0028-0029). Static Data mining applications, agents can submit queries to the data warehouse query-execution module and perform data mining and collaborative filtering on aggregated and anonymous information provided by data submitted to the warehouse by agents. Interactive data mining applications, agents can request actions from the SDI system if certain conditions are found to exist in information, for example SDI can send information to other agents about services or products, if good matches are found. Another example is a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Jehuda and Herz before him/her, to modify Jehuda performing data mining to match a user of the private domain to public records because that would provide personalized information, profiling, automated matchmaking and information exchange, providing a framework that protects privacy and allows information collection and profiling within a carefully controlled environment as taught by Herz (paragraph 0004).
 
As to claim 2 is rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claim 1. In addition, Jehuda teaches a system is built around at least one computer with a suitable memory which may comprise a combination of volatile memory and non-volatile storage media, and may hold an entity database (paragraph 0046). Therefore this claim is rejected for at least the same reasons as claim 1.

As to claim 3 is rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claim 1. In addition, Jehuda teaches a system is built around at least one computer with a suitable memory which may comprise a combination of volatile memory and non-volatile storage media, and may hold an entity database (paragraph 0046). Therefore this claim is rejected for at least the same reasons as claim 1.

As to Claim 11, Jehuda does not explicitly teach the claimed limitation “facilitating a transfer of data between the private domain and the large public domain without exchanging the data of the private domain with the large public domain”.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Jehuda and Herz before him/her, to modify Jehuda p transfer of data between the private domain and the public domain without exchanging the data of the private domain with the public domain because that would provide personalized information, profiling, automated matchmaking and information exchange, providing a framework that protects privacy and allows information collection and profiling within a carefully controlled environment as taught by Herz (paragraph 0004).

As to claim 19 is rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claim 11. In addition, Jehuda teaches a system is built around at least one computer with a suitable memory which may comprise a combination of volatile memory and non-volatile storage media, and may hold an entity database (paragraph 0046). Therefore this claim is rejected for at least the same reasons as claim 11.

As to Claim 21, Jehuda does not explicitly teach the claimed limitation “creating a data file including the matched first user of the private domain to the public records of the first user of the private domain; and leveraging the data file”.
Herz teaches (abstract, paragraphs 0025, 0689, 0695, 0719, 1333).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Jehuda and Herz before him/her, to modify Jehuda matched first user of the private domain to the public records of the first user of the private domain; and leveraging the data file because that would provide personalized information, profiling, automated matchmaking and information exchange, providing a framework that protects privacy and allows information collection and profiling within a carefully controlled environment as taught by Herz (paragraph 0004).

10.	Claims 4-10, and 13-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jehuda (US Patent Publication No. 2012/0284259 A1) as applied to claims 1-3 above, and further in view of Herz et al. (US Patent Application No. 2009/0254971 A1) and Redlich et al. (US Patent Application No. 2008/0168135 A1, hereinafter “Redlich”).
As to Claim 4, Jehuda does not explicitly teach the claimed limitation “wherein the defining defines the filter function as a ratio of the public records of data to the private records of data being less than 1.05”.  
Redlich teaches (abstract, paragraphs 0356-0357, 0498).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Jehuda, Herz and Redlich before him/her, to modify Jehuda the define mathematical calculation because that would provide providing a framework that protects privacy and allows information collection and profiling within a carefully controlled environment as taught by Herz (paragraph 0004). Or provide tool with extractor, secure storage, content analysis, classification and organizing data in public/private domain as taught by Redlich (see title and abstract). 

As to Claim 5, Jehuda does not explicitly teach the claimed limitation “wherein the defining defines the filter function as a ratio of the public records of data to the private records of data being based on a network limitation between the private domain and the large public domain and wherein the large public domain is exponentially larger than the private domain”.  
Redlich teaches (abstract, paragraphs 0356-0357, 0498).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Jehuda, Herz and Redlich before him/her, to modify Jehuda the define mathematical calculation because that would provide providing a framework that protects privacy and allows information collection and 

As to Claim 6, Jehuda does not explicitly teach the claimed limitation “wherein the defining defines the filter function by having obtaining a number of the public records less a predetermined threshold size of obtained data divided by a data size of each of the public records”.  
Redlich teaches (abstract, paragraphs 0356-0357, 0498).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Jehuda, Herz and Redlich before him/her, to modify Jehuda the define mathematical calculation because that would provide providing a framework that protects privacy and allows information collection and profiling within a carefully controlled environment as taught by Herz (paragraph 0004). Or provide tool with extractor, secure storage, content analysis, classification and organizing data in public/private domain as taught by Redlich (see title and abstract). 

As to Claim 7, Jehuda does not explicitly teach the claimed limitation “wherein the defining further negotiates the filter function with the large public domain as a size of the public records being less than a threshold value”.
Redlich teaches (abstract, paragraphs 0356-0357, 0498).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Jehuda, Herz and Redlich before him/her, to modify Jehuda the define mathematical calculation because that would provide providing a framework that protects privacy and allows information collection and 

As to Claim 8, Jehuda does not explicitly teach the claimed limitation “wherein the set of data from the large public domain includes a greater number of records than a number of private records of data clustered in the private domain in the group”.  
Redlich teaches (abstract, paragraphs 0356-0357, 0498).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Jehuda, Herz and Redlich before him/her, to modify Jehuda the define mathematical calculation because that would provide providing a framework that protects privacy and allows information collection and profiling within a carefully controlled environment as taught by Herz (paragraph 0004). Or provide tool with extractor, secure storage, content analysis, classification and organizing data in public/private domain as taught by Redlich (see title and abstract). 

As to Claim 9, Jehuda does not explicitly teach the claimed limitation “wherein an identity of the users corresponding to the private records of data of the private domain is unobtainable by the large public domain”.  
Redlich teaches (abstract, paragraphs 0356-0357, 0498).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Jehuda, Herz and Redlich before him/her, to modify Jehuda the define mathematical calculation because that would provide providing a framework that protects privacy and allows information collection and profiling within a carefully controlled environment as taught by Herz (paragraph 0004). Or 

As to Claim 10, Jehuda does not explicitly teach the claimed limitation “wherein the defining further negotiates the filter function using an obfuscation function including the set of filter constraints being greater than a first set of filter constraints that overlaps with all of private records of data”.  
Redlich teaches (abstract, paragraphs 0356-0357, 0498).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Jehuda, Herz and Redlich before him/her, to modify Jehuda the define mathematical calculation because that would provide multi-dimensional analysis from multiple angels or viewpoints including creating multiple concepts and provides each relevant concept specific resources as taught by Herz (paragraph 0007). Or provide tool with extractor, secure storage, content analysis, classification and organizing data in public/private domain as taught by Redlich (see title and abstract). 

As to claims 13-18 are rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claims 5-10. In addition, Jehuda teaches a system is built around at least one computer with a suitable memory which may comprise a combination of volatile memory and non-volatile storage media, and may hold an entity database (paragraph 0046). Therefore these claims are rejected for at least the same reasons as claims 5-10.

11.	Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jehuda (US Patent Publication No. 2012/0284259 A1) as applied to claims 1-3 above, and further in view of Herz et al. (US Patent Application No. 2009/0254971 A1) and Reybok et al. (US Patent Application No. 2015/0207813 A1, hereinafter “Reybok”).

Reybok teaches (paragraphs 0039-0040, 0042, 0044-0045, 0047-0048, 0054, 0074).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Jehuda, Herz and Reybok before him/her, to modify Jehuda group including selected based on a single user of which privacy is to be protected because that would provide multi-dimensional analysis from multiple angels or viewpoints including creating multiple concepts and provides each relevant concept specific resources as taught by Herz (paragraph 0007). Or allowed exchange of network security information in cloud networking the feature can be prioritized based on severity, without requiring network security administrators as taught by Reybok (paragraph 0005). 

Examiner’s Note
	Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Hwa whose telephone number is 571-270-1285. The examiner can normally be reached on 9:00 am – 5:30 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only, for more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
02/09/2022											
										
/SHYUE JIUNN HWA/
Primary Examiner, Art Unit 2156